SheRWin, J.
i. usury: who may plead. Conceding, for the purposes of this case that the contract between McComb and the defendant association was tainted with usury, the plea cannot be in •
terposed by the plaintiff, for he was neither a party to that contract nor authorized by McOomb to avail himself of such a plea. Hollingsworth v. Swickard, 10 Iowa, 385; Frost v. Shaw, 10 Iowa, 491; Perry v. Kearns, 13 Iowa, 174; The Burlington Mutual Loan Association v. Heider, 55 Iowa, 424; Iowa Savings & Loan Association v. Chase, 73 N. W. Rep. 1100. Moreover, the con. tract in question is directly within the class legalized by the •curative act of the Twenty-Seventh General Assembly, Chapter 48. Association v. Heidt, 107 Iowa, 297; Association v. Curtis, 107 Iowa, 504; Association v. Selby, 111 Iowa, 402; Edworthy v. Iowa S. & L. Ass'n, 114 Iowa, 220.
*4512 building fnterestfhow computed. *450We are not advised as to the method of computation adopted by the trial court, resulting in a judgment for the association for only $396.20. Under section 1898 of the Code, the borrower is to be charged with the full amount of the loan received by him, together with delinquent dues interest, premium, and fines, and he is to be credited with the withdrawal value of his pledged stock', but “no greater . recovery shall be had than the net amount of principal actually received, with interest thereon at a rate not ■greater than twelve per centum” on the amount so received. There is no question here as to the withdrawal walue of the stock. The only remaining question is as to 'the amount which the association may recover under the ¡twelve per cent, limit fixed by the -statute. In Iowa Deposit & Loan Co. v. Timme, 85 N. W. Rep. 820, we held that , the computation of interest under the’statute should be without rests occasioned hy the payment of interest, dues? *451and premiums. Following this rule to ascertain what rata °£ interest the borrower has paid, simple interest at the rate oí twelve per cent, should computed from the date of the loan, and the total amount of interest and premium paid and delinquent determined, and if the latter amount is larger than the former the statutory limit has been exceeded and the borrower is entitled to credit for the excess in addition to the withdrawal value of his stock. See Briggs v. Iowa Savings & Loan Association, 114 Iowa, 232. The interest and premiums paid and delinquent in this case do not exceed the twelve per cent, limit and the association was entitled to recover the difference between the loan and total delinquencies, amounting to $2,197, and the withdrawal value of thestoct, $1,520.60, with interest as prayed.
The judgment is therefore REVERSED.